Title: Memorial to the Earl of Loudoun on the State of the Forces of Pennsylvania, 22 July 1756
From: Franklin, Benjamin
To: 


New York, July 22. 56.
The Frontier of Pensilvania, from Delaware to the Maryland Line is now cover’d by about 15 Stockado’d Forts, garrison’d, some with 75 Men each, some with 50, and some intermediate Posts with smaller Parties.

Between 4 and 500 Men are gone up to Shamokin, with every Necessary for Building a strong large Fort there; and are now actually at work upon it.
It is suppos’d that about 1500 Men are now in actual Service, raised by and in the Pay of the Province of Pensilvania.
They were inlisted for a Year, half of which is now expired with great Part of them.
They are inlisted in the Manner directed by the Act of Parliament for Punishing Mutiny and Desertion, and are under the Government of that Act, by Virtue of an Act of Assembly that brings over and extends that Act of Parliament to Pensilvania.
Their Pay is 6 Dollars per Month, each private Man. They are cloth’d at their own Expence. The Pay is generally reckon’d too high.
Their Arms chiefly belong to the Province.
Few of the stockado’d Forts have any Cannon. Some have Swivels, some Wall Pieces, some Blunderbusses, some only Small Arms.
The £55,000 rais’d for supporting them is all spent; another Bill granting £40,000 more to the King’s Use is pass’d by the Assembly and sent up to the Governor, for his Assent: But it is said it will not receive the Assent, as it taxes the Proprietary Estate in common with the other Estates of the Province towards its Defence.
If Money for their Support is not by some Means soon obtained; those Troops cannot be kept up, and the Forts must be destroyed, lest the Enemy take Possession of them.
Then the Frontier Settlements for many Miles will be abandoned.
